Per Curiam,
The application for a change of venue in this proceeding was made under the third clause of the first section of the Act of March 30, 1875, P. L. 35, which provides that such a change shall be made in any civil cause in law or equity depending in a lower court whenever any relative of the judge who is required to try or hear the same “shall be a party to any such cause or interested in the event thereof.” The application was denied, and *453from the denial of it the borough of Mechanicsburg has appealed. The Act of 1875 makes no provision for this appeal, and, as it is from an interlocutory order, it must be quashed. The refusal of the court to award the change of venue was excepted to, and, on appeal from a final decree, if it should be adverse to the appellant, the question of its right to have had the change can be raised and passed upon here. On the other hand, if the final decree shall sustain the ordinance of the borough, it will have no complaint to make of the refusal to order a change of venue. It is, however, probably unlikely that the question which the appellant would raise by this appeal will subsequently be before us, for it ought to be safely assumed that the learned president judge of the court below will, under a sense of official propriety, call in another judge to dispose of the case, if the present objections to his sitting in it shall not be withdrawn.
Appeal quashed.